Citation Nr: 0831163	
Decision Date: 09/12/08    Archive Date: 09/22/08	

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for residuals of a left 
knee injury. 

3.  Entitlement to service connection for rhinitis. 

4.  Entitlement to service connection for pharyngitis. 

5.  Entitlement to service connection for residuals of a neck 
injury. 

6.  Entitlement to service connection for a chronic ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
December 1970.  He also participated in the Reserve Officer 
Training Corps Program.  

In July 2004, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for the disabilities listed 
on the title page of this decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

By Order dated in September 2005, the Court granted a Joint 
Motion to Vacate and Remand the file by the veteran and his 
representative and the Secretary of VA, vacating the July 
2004 Board decision and remanding the case for further 
development.  The Board thereafter remanded the case to the 
RO in December 2005 for development consistent with the Joint 
Motion and the Court's Order.  The case was most recently 
before the Board in February 2007 at which time it was 
remanded for further development.  The case has been returned 
to the Board for further appellate review.




FINDINGS OF FACT

1.  Any current residuals of a back injury are not shown to 
be related to the veteran's active service.  

2.  Residuals of a left knee injury are not shown to be 
related to the veteran's active service.

3.  There is no competent evidence that links any current 
rhinitis to the veteran's active service.  

4.  There is no competent evidence that links any current 
pharyngitis to the veteran's active service.  

5.  Any current residuals of a neck injury are not shown to 
be related to the veteran's active service.

6.  There is no competent evidence that links any current 
chronic ear disorder to the veteran's active service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a back injury that 
were incurred in or aggravated by active service or that may 
be presumed to be been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  The veteran does not have chronic residuals of a left 
knee injury that were incurred in or aggravated by active 
service or that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 1113, 1137, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for rhinitis are not 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  The criteria for service connection for pharyngitis are 
not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  The veteran does not have chronic residuals of a neck 
injury that were incurred in or aggravated by active service 
or that may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 30309 (2007).

6.  The criteria for service connection for a chronic ear 
disorder are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of this case reveals that VA has essentially 
complied with the mandates of the VCAA.  The case has been in 
appellate status for many years already and the case has been 
remanded by the Board on at least two occasions primarily in 
order to help the veteran with the development of his claims.  
Most recently, in a March 2007 letter from the Appeals 
Management Center in Washington, D.C., the veteran was 
informed that additional things were needed from him.  He was 
asked to provide any medical records or treatment records he 
had in his possession.  He was also asked to sign 
authorization and consent to release information forms for 
non-VA physicians who treated him and other records that had 
not already been submitted to VA.  He was told to include the 
complete name and address of each doctor or medical facility 
and the approximate dates of treatment so that the requested 
records could be obtained.  He was specifically asked to 
provide any information with regard to health care providers 
who might have informed him of a causal relationship between 
any of the claimed conditions/disabilities and his several 
months of active service in 1970.  Information received from 
the veteran as a result of that request consists primarily of 
information pertaining to Medicare, information that 
primarily pertains to claims processed in the past several 
years.  The veteran has provided names and addresses of more 
than 400 different sources from whom or from where he 
reportedly received treatment and evaluation for medical 
purposes in the years following service.  A review of the 
record reveals VA has made attempts to obtain information 
from a number of the sources.  While not every specific 
source has been contacted, the Board believes that all 
reasonable efforts have been made in notifying the veteran 
that the purpose of the information should be on whether 
there is a causal connection between any current disabilities 
and his active service.  A number of the sources cited 
pertain primarily to treatment and evaluation of the veteran 
for current problems he is experiencing.  The veteran was 
specifically notified in the March 2007 communication of the 
need to provide information indicating a causal relationship 
between any current problems and military service.  
Accordingly, the Board believes that the VCAA's duty to 
notify has been satisfied.

With regard to the duty to assist the veteran, private 
medical records, VA medical records, and other information 
have been obtained and associated with the claims file.  The 
veteran was accorded an examination by VA in January 2006 for 
the purpose of providing him with an examination pertaining 
to the claimed disabilities at issue and having the examiner 
express an opinion as to the etiology of any current 
difficulties, particularly whether there is a causal 
relationship between any current problems and the veteran's 
active service in 1970.  Also, the veteran has had the 
opportunity to provide testimony on his own behalf at 
personal hearings.  Transcripts of the hearing proceedings 
are of record and have been reviewed.  

The Board is aware that in Sanders v. Nicholson, 387 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing notice 
required by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
(1) is presumed to be prejudicial, and once an error is 
identified as to any of the noticed elements, the burden 
shifts to VA to demonstrate that the RO is not prejudicial to 
the veteran.  The Federal Circuit stated that VA bears the 
burden of rebutting the presumption by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) That any defect with actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the Court, some 
of the possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include whether the 
claimant has stated that he has no further evidence to 
submit, or whether the record reflects that VA has obtained 
all relevant evidence.

In this case, as noted above, the veteran has been provided 
ample opportunity to submit evidence in support of his 
claims.  The case has been in appellate status for many 
years.  He has had the opportunity to provide testimony on 
his own behalf at hearings.  The Board notes that he was 
represented by a highly qualified service organization.  
Accordingly, the Board finds that any notice deficiencies in 
this case are essentially moot.  The Board therefore finds no 
useful purpose would be served in once again remanding the 
matter.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit falling 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom Winters. v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 510-
516 (1991).  (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence against a claim; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Law and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity under discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be presumed for arthritis if the 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and the arthritis became manifest to a 
degree of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the service medical records reveals that in July 
1969, during a physical examination for training camp 
purposes for an Army Reserve position, a painful knee and 
lower back pain were noted.  Reportedly, the left knee felt 
weak without a history of injury and prolonged standing 
caused mild pain of the back.  Examination at that time 
showed a normal left knee and increased lumbar lordosis and 
tenderness of the L5-S1 level with full range of motion.  
Neurological examination was normal.  Impressions were made 
of moderate lumbosacral strain and increased lumbar lordosis.  

Service department medical reports dated from July 1969 to 
August 1969 show treatment for bilateral knee disorders.  One 
outpatient visit in July 1969 revealed a nonsymptomatic left 
knee, although a small "loose body" of the intercondylar 
region was detected.  An August 1969 X-ray study showed 
osteochondroma of the medial aspect of the tibia.  Otherwise, 
findings were negative.

Notation was made in September 1969 that since summer camp, 
the veteran had undergone repeated examinations and X-ray 
studies and these showed normal findings.  Examination at 
that time was essentially normal.  The impression was that 
there was no disorder.

A November 1969 statement of health and medical examination 
revealed that the veteran's left knee was swollen and treated 
in July 1969.  It was also indicated that X-ray studies of 
the knees in August 1969 were normal.  Notation was made that 
the veteran was examined again in September 1969 and no 
pertinent abnormality was shown.

A March 1970 examination report for Reserve Officer Training 
Camp purposes showed that clinical evaluation was negative.  

At an orthopedic consultation in July 1970, however, 
reference was made to pain involving the knees.  Objective 
examination at that time found no crepitus or laxity of the 
ligaments.  A relevant impression was made of bilateral knee 
pain of unknown etiology.  However, on orthopedic examination 
for active duty purposes in September 1970, clinical 
evaluation was normal and the impression was that the veteran 
was fit for duty.  Examination at the time of release from 
active duty in December 1970 was without reference to 
pertinent complaints or abnormal findings regarding any of 
the disorders at issue except for a notation of "swelling in 
both knees one month ago--no sequelae." 

A February 1973 notation was made that the veteran had served 
as an officer in the Reserves since April 1971, but because 
of his involvement in an April 1971 vehicular accident, he 
was no longer fit for duty.  This statement reflected that on 
examination, X-ray findings were essentially the same with 
structural changes of the lumbosacral spine aggravated by 
trauma.  A diagnosis was made of whiplash/concussion--
moderate to severe, traumatic torticollis bilateral, 
contusion of chest, traumatic lumbosacral myositis, traumatic 
coccygodynia, and coccyalgia, post-traumatic headaches, and 
nervousness.  It was stated that the veteran was medically 
unfit for retention in the Reserves.  

At the time of orthopedic evaluation in June 1973, the 
veteran complained of recurrent low back pain after 
sustaining a whiplash injury in 1971.  On orthopedic 
examination in July 1973, findings were essentially normal, 
with a notation of slight limitation of motion.  At that time 
an impression was made of low back pain, with the veteran 
being described as fit for retention.  However, at the time 
of a report of medical history made in July 1973, notation 
was made of swollen knees after playing ball, chronic 
recurrent back pain, hay fever--sinusitis, in the past, 
without problems, asthma; and head injury, at age 13, with 
residual headaches.  

Post service medical records include statements from a 
private physician in 1975 indicating that the veteran 
reported sustaining a back injury while in service, as well 
as being involved in a motor vehicle accident in April 1971 
when he sustained injuries to the head, knees, ankles and 
back.  The veteran reported a third back injury in 1973 
following involvement in another vehicular accident.  The 
physician referred to impressions of chronic cervical sprain, 
chronic lumbosacral sprain, osteochondroma of the right 
proximal tibia, and internal derangement of the left knee.  
He also noted that the veteran later complained of ear pain.  
However, current ear, nose, and throat examination failed to 
demonstrate a cause for the complaint.

Additional medical evidence includes a March 1976 statement 
from K. S. G. M.D., who reported that he treated the veteran 
for pharyngitis and rhinitis on several occasions between May 
1975 and June 1975.  No mention was made as to the etiology.  

Another physician, E. C. F., M.D., indicated in medical 
statements dated between April 1974 and January 1976 that X-
ray studies of the cervical spine and left knee showed no 
demonstrable abnormalities.  

A March 1976 X-ray study from a private hospital showed a 
normal left knee. 

Additional evidence includes a February 1974 statement from 
H. H. W., Jr., M.D., indicating that the veteran had received 
treatment since April 1971 for what was reported as whiplash, 
traumatic lumbosacral myositis, traumatic torticollis 
bilateral, contusion of the chest, cervical radiculitis, and 
severe post concussion syndrome consisting of headaches and 
extreme nervousness.  Reference was made to involvement in a 
vehicular accident in May 1973 that aggravated the prior 
injuries.

Additional medical evidence of record includes a June 1975 
medical report from a local jurisdiction indicating that in 
April 1975 the veteran was involved in a vehicular accident.  
He sustained a chronic cervical strain, chronic lumbosacral 
sprain, osteocondroma of the right proximal tibia, and 
internal derangement of the left knee.

There are numerous other medical documents of record in the 
years thereafter showing treatment and evaluation for 
multiple problems.  

The medical evidence includes the report of examination of 
the veteran by VA in January 2006.  The claims file was 
reviewed by the examiner in detail.  

With regard to the back, the examiner noted that the service 
treatment records did not indicate any evidence of 
significant back injury.  The examiner stated that no 
pathology was noted while in active service after review of 
all the records.  

With regard to the left knee, there was no evidence of 
significant injury to the knee during service.  

With regard to rhinitis, the veteran stated he had had a 
runny nose since 1969.  He did not take anything for it.  
There was no evidence of rhinitis in the service treatment 
records.  

With regard to pharyngitis, the veteran claimed he had had a 
chronic sore throat since 1969.  Current examination of the 
oral pharynx including the nose and throat was unremarkable.  

With regard to an ear disorder, the veteran stated that his 
ears hurt on the outside and on the inside since 1969.  The 
examiner indicated "there was never any record of it.  He 
always checked normal on the ear examinations during his 
service medical records."

Current X-ray studies of the lumbar spine showed mild 
degenerative disc disease of the L4/L5 level where there was 
displaced narrowing and mild sclerosis.  There were also mild 
sacroiliac joint osteophytes.  

Studies of the knees showed no acute fracture or left knee 
effusion.  Incidentally noted was a small osteochondroma of 
the medial aspect of the proximal right tibial metaphysis.  

A cervical spine X-ray study showed extensive fusion at the 
C3 through C7 levels.  There were some posterior osteophytes 
at the C6/C7 level.  

The diagnoses were lumbar degenerative disc disease and 
degenerative joint disease; left knee condition--no pathology 
to render a diagnosis; rhinitis--no pathology to render a 
diagnosis; pharyngitis, no pathology to render a diagnosis; 
cervical degenerative disc disease and degenerative joint 
disease; ear disorder--no pathology to render a diagnosis.

The examiner indicated that after reviewing the claims file 
she was asked to opine as to whether any of the claimed 
disorders were incurred in or aggravated by the veteran's 
military service, including his participation in the Reserve 
Officer Training Program.  It was her opinion that it was 
"less likely than not that any back, left knee, rhinitis, 
pharyngitis, neck and ear disability, were incurred in or 
aggravated by his military service."  

The Board has carefully weighed the evidence of record, to 
include the veteran's statements, the various in service 
treatment records, and the numerous post service medical 
items, but finds the persuasive weight of the evidence is 
against the claims.  Therefore, the Board is not able to 
grant service connection for any of the disabilities at 
issue.

In rendering a decision on an appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The veteran is competent to report his symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to its senses.  However, as a lay person, as 
indicated above, he is not competent to offer opinions or 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to a medical issue.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

While the record reveals that statements from private 
physicians attributing neck, back, and left knee problems to 
the veteran's service, these opinions were based on history 
given by the veteran, a history that is not substantiated by 
the evidence of record.  Further, the Board notes there is no 
indication from a review of the evidence of record that the 
physicians had access to the entire claims file.  The Board 
notes that in Elkins v. Brown, 5 Vet. App. 474 (1993), the 
Court rejected a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him or her to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  (Without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, and the availability of the service 
treatment records and the report of the comprehensive 
examination by the VA physician in January 2006, the private 
physician's statements are of little probative value.  The 
persuasive document of record is that of the VA physician who 
examined the veteran in January 2006.  She expressed opinions 
with regard to the etiology of the claimed disorders 
following review of the entire claims file.  The Board notes 
that with regard to the claim for service connection for a 
left knee disability, rhinitis, pharyngitis, and a knee 
disorder, the examining physician stated in January 2006 that 
there was no pathology to render a diagnosis with regard to 
any of these claimed conditions.  In the absence of a current 
disability, service connection for a claimed disorder may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  (The Court stated that "Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability," in 
health "in the absence of proof of a present disability, 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In view of the foregoing, service connection for each of the 
claimed disorders is denied.  


ORDER

Service connection for claimed residuals of a back injury is 
denied.

Service connection for claimed residuals of a left knee 
injury is denied.

Service connection for rhinitis is denied.  

Service connection for pharyngitis is denied.

Service connection for claimed residuals of a neck injury is 
denied.

Service connection for a claimed ear disorder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


